Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kask et al. (US 2019/0333197 A1; hereafter: Kask).
Regarding Claim 1, Kask teaches: a method for image processing (Figure 14A and 14B), comprising: obtaining an initial image (Figure 14A: element 1410; ¶103: “Method 1400 begins with receiving, by the processor of a computing device, a three-dimensional (3D) image (step 1410)”); obtaining an intermediate image corresponding to the initial image, the intermediate image including pixels or voxels associated with at least a portion of a target object in the initial image (¶107: “After the 3D image is received, a set of (e.g., six) second-derivative filters (e.g. Gaussian second-derivative filters) may be applied to the 3D image in step 1415 to produce a corresponding set of second-derivative images”); obtaining a trained processing model (¶41: “the method comprises performing, by the processor, step (a), wherein classifying the portion (up to and including all) of the plurality of identified objects in the 3D image is performed using a method of statistical analysis, pattern recognition or machine learning”); and generating, based on the initial image and the intermediate image, a target image associated with the target object using the trained processing model (¶117: “in certain embodiments, the filtered images and, optionally, the identified objects are used to segment objects in the 3D image (step 1435) and/or to segment the 3D image (step 1445). The 3D image can be segmented to separate the identified objects from the 3D image”; it should be noted here that “identified objects” are a part of the original/initial image and that segmenting the 3D images yield smaller images with target objects).
Regarding Claim 2, Kask teaches: the method of claim 1, wherein the obtaining an intermediate image comprises: generating the intermediate image by processing the initial image using at least one filter (¶107: “After the 3D image is received, a set of (e.g., six) second-derivative filters (e.g. Gaussian second-derivative filters) may be applied to the 3D image in step 1415 to produce a corresponding set of second-derivative images”).
Regarding Claim 3, Kask teaches: the method of claim 2, wherein the generating the intermediate image by processing the initial image using at least one filter comprises: determining a Hessian matrix corresponding to each pixel or voxel of the initial image (¶18: “in certain embodiments where the original image is a three dimensional (3D) image, the procedure involves applying a set of Gaussian second-derivative filters to create a 3x3 Hessian Matrix for each voxel and computing three eigenvalues of this matrix for each voxel”); determining, based on the Hessian matrix, at least one characteristic value corresponding to the each pixel or voxel (¶18: “The Hessian eigenvalues describe second-order derivatives of the intensity landscape around the given voxel in the directions of Hessian eigenvectors”; ¶19: “Each characteristic direction (defined in the abstract space of eigenvalues) highlights a particular graphical attribute and is associated with a corresponding ideal intensity map”); determining a response value corresponding to the each pixel or voxel by enhancing, using a first filter of the at least one filter, the at least one characteristic value corresponding to the each pixel or voxel (¶18: “Based on the vector of eigenvalues, an angular factor is calculated for each voxel and each filter, as a function of the angle between the eigenvalues and a characteristic direction associated with a given texture filter.”); and generating, based on a plurality of response values corresponding to a plurality of pixels or voxels of the initial image, the intermediate image (¶19: “The intensity of a filtered image is a product of the modulus (e.g., magnitude) of the vector of eigenvalues (e.g., a larger modulus corresponds to larger variations in the intensity of the filtered image) and the angular factor (e.g., a smaller angle between the vector of an eigenvalue and the characteristic direction results in a larger contribution to the intensity of a filtered image generated using a given filter).”).
Regarding Claim 4, Kask teaches: the method of claim 3, wherein the first filter includes at least one of a Gaussian filter, a tubular filter, a linear filter, or a Wiener filter (¶107: “After the 3D image is received, a set of (e.g., six) second-derivative filters (e.g. Gaussian second-derivative filters) may be applied to the 3D image in step 1415 to produce a corresponding set of second-derivative images”).
Regarding Claim 5, Kask teaches: the method of claim 3, wherein the generating the intermediate image by processing the initial image using at least one filter further comprises: smoothing the initial image using a second filter of the at least one filter (¶132: “The properties of filtered images are functions of the scale of the Gaussian smoothing filter that is used (or the parameters of any other smoothing operations performed prior to the applying the second derivative filter to the original images)”).
Regarding Claim 6, Kask teaches: the method of claim 5, wherein the second filter includes at least one of a Gaussian filter, a linear filter, or a Wiener filter (¶132: “The properties of filtered images are functions of the scale of the Gaussian smoothing filter that is used (or the parameters of any other smoothing operations performed prior to the applying the second derivative filter to the original images)”).
Regarding Claim 7, Kask teaches: the method of claim 2, wherein the generating the intermediate image by processing the initial image using at least one filter comprises: generating one or more smoothed initial images by smoothing the initial image using one or more second filters of the at least one filter (¶132: “The properties of filtered images are functions of the scale of the Gaussian smoothing filter that is used (or the parameters of any other smoothing operations performed prior to the applying the second derivative filter to the original images)”); determining a Hessian matrix corresponding to each pixel or voxel of each smoothed initial image of the one or more smoothed initial images (¶18: “in certain embodiments where the original image is a three dimensional (3D) image, the procedure involves applying a set of Gaussian second-derivative filters to create a 3x3 Hessian Matrix for each voxel and computing three eigenvalues of this matrix for each voxel”); determining, based on the Hessian matrix, at least one characteristic value corresponding to each pixel or voxel of the each smoothed initial image (¶18: “The Hessian eigenvalues describe second-order derivatives of the intensity landscape around the given voxel in the directions of Hessian eigenvectors”; ¶19: “Each characteristic direction (defined in the abstract space of eigenvalues) highlights a particular graphical attribute and is associated with a corresponding ideal intensity map”); determining a response value corresponding to the each pixel or voxel of the each smoothed initial image by enhancing, using a first filter of the at least one filter, the at least one characteristic value corresponding to the each pixel or voxel of the each smoothed image (¶18: “Based on the vector of eigenvalues, an angular factor is calculated for each voxel and each filter, as a function of the angle between the eigenvalues and a characteristic direction associated with a given texture filter.”); determining, based on one or more response values corresponding to pixels or voxels in the one or more smoothed initial images, a target response value corresponding to each pixel or voxel of the initial image (¶21: “applying, by the processor, a set of (e.g., nine) rotationally invariant 3D texture filters to the set of second-derivative images using a set of predefined characteristic directions in Hessian eigenvalue space, thereby producing a corresponding set of (e.g., nine) filtered images”; this step is consistent with determining target response values as it applies another process to the previous process that determined the “response values”); and generating, based on a plurality of target response values corresponding to a plurality of pixels or voxels of the initial image, the intermediate image (¶19: “The intensity of a filtered image is a product of the modulus (e.g., magnitude) of the vector of eigenvalues (e.g., a larger modulus corresponds to larger variations in the intensity of the filtered image) and the angular factor (e.g., a smaller angle between the vector of an eigenvalue and the characteristic direction results in a larger contribution to the intensity of a filtered image generated using a given filter).”). 
Regarding Claim 18, Kask teaches: the method of claim 1, wherein the target object includes a blood vessel (¶103: “the 3D image may be a 3D image of a sample obtained by a 3D imaging system (e.g., an optical microscope, e.g., a 3D optical microscope, e.g., a computed tomography (CT) or micro-CT imaging system)”; the list of 3D imaging system implies that medical images can be used and by extension medical images with blood vessels captured. See also ¶0010: “Segmentation is useful in a variety of fields, including cell imaging, medical imaging, machine vision, facial recognition, and content-based image retrieval”). 
Regarding Claims 19-20, Claims 19-20 recite a system that implements the method of Claim 1 and a non-transitory computer readable medium storing instructions that when executed implements the method of Claim 1, respectively. Therefore, the rejection of Claim 1 is equally applied here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kask as applied to claims above, and further in view of Kim et al. (US 2013/0028490 A1; hereafter: Kim).
Regarding Claim 8, Kask teaches: the method of claim 1, but does not teach that the generating a target image comprises: fusing the initial image and the intermediate image to obtain a fusion image; and inputting the fusion image into the trained processing model to generate the target image.
In a related art, Kim teaches that the generating a target image comprises: fusing the initial image and the intermediate image to obtain a fusion image (¶20: “a blood vessel image sharpening step to fuse the original blood vessel image with the blood vessel image on which the edge detection step of Step ii) is completed”); and inputting the fusion image into the trained processing model to generate the target image (¶20: “determining weight values which can be applied to the pixels of the two fused images using a neural network, and fusing the two images to sharpen the blood vessel image, wherein the blood vessel image sharpening step is performed using the neural network”) for the purpose of sharpening and enhancing medical images. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kask with the above teachings of Kim in order to fuse an initial and intermediate image together to generate a target image. The motivation in doing so would lie in the sharpening and enhancement of details in the target image.
Regarding Claim 9, Kask, in view of Kim, teaches: the method of claim 8, wherein the fusing the initial image and the intermediate image comprises: generating the fusion image by processing a first value of each pixel or voxel of the initial image with a second value of a corresponding pixel or voxel of the intermediate image (Kim: ¶20: “determining weight values which can be applied to the pixels of the two fused images using a neural network, and fusing the two images to sharpen the blood vessel image, wherein the blood vessel image sharpening step is performed using the neural network”; determining weight values to be applied to pixels implies that each individual pixels are processed along with their corresponding counterpart).
Regarding Claim 10, Kask, in view of Kim, further teaches: the method of claim 9, wherein the processing a first value of each pixel or voxel of the initial image with a second value of a corresponding pixel or voxel of the intermediate image (Kim: ¶20: “determining weight values which can be applied to the pixels of the two fused images using a neural network, and fusing the two images to sharpen the blood vessel image, wherein the blood vessel image sharpening step is performed using the neural network”) comprises: determining a value of a pixel or voxel of the fusion image based on a sum or product of the first value and the second value (Kim: Figure 5; see box with mathematical formula; the formula shown in Figure 5 shows that the weighting and fused pixel values is determined by a combination of a sum and product of the two pixel values from each of the two images”) for the purpose of capturing features and details from two related images.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kask, in view of Kim, with the additional teaching from Kim so that the fused image is based on a product or sum of the pixel values of the two images. The motivation in doing so would lie in the ability to more easily capture features and details from both images that may not be present in both images simultaneously. 
Regarding Claim 11, Kask, in view of Kim, teaches: the method of claim 1, wherein the generating a target image comprises: inputting, in a parallel mode, the initial image and the intermediate image into two different input channels of the trained processing model to generate the target image (Kim: Figure 5; two images are inputted separately into a neural network and a single target image is generated from the two different inputs.).
Regarding Claim 17, Kask, in view of Kim, further teaches: the method of claim 1, further comprising: updating the target image, including: extracting a largest connected domain in the target image as an updated target image (Kim: Figures 6-9; each figure show how a fused image from a neural network is further processed to enhance image quality and generate a new image. Enhancing the image quality means finer structures become more visible and is consistent with “extracting a largest connected domain”) for the purpose of visualizing and extracting finer structures in the image.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kask, in view of Kim, with the additional teachings of Kim so that further processing on the target image can be done to update the final image. The motivation in doing so would lie in the enhancement and amplification of small and fine structures in the final image so that the largest possible structure is extracted or visualized.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kask as applied to claims above, and further in view of Wang et al. (US 2020/0058126 A1; hereafter: Wang).
Regarding Claim 12, Kask teaches: the method of claim 1, but does not teach that the method further comprises: obtaining an initial processing model; and training the initial processing model to obtain the trained processing model. 
In a related art, Wang teaches: obtaining an initial processing model (¶5: “The method includes establishing, by the computer, a fully convolutional neural network comprising a multi-layer contraction convolutional neural network and an expansion convolutional neural network connected in tandem.”); and training the initial processing model to obtain the trained processing model (¶5: “The method includes iteratively training, by the computer, the full convolution neural network in an end-to-end manner”) for the purpose of automating the segmentation of images.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kask with the above teachings of Wang to incorporate obtaining a processing model and training a processing model. The motivation in doing so would lie in the automation of segmenting images. 
Regarding Claim 13, Kask, in view of Wang, further teaches: the method of claim 1, wherein the trained processing model is generated according to a process, the process including: obtaining an initial processing model (Wang: ¶5: “The method includes establishing, by the computer, a fully convolutional neural network comprising a multi-layer contraction convolutional neural network and an expansion convolutional neural network connected in tandem.”); obtaining a plurality of training samples, the plurality of training samples including a plurality of initial sample images and a plurality of intermediate sample images corresponding to the plurality of initial sample images (Wang: ¶5: “The method includes iteratively training, by the computer, the full convolution neural network in an end-to-end manner using the set of training images and the corresponding set of ground truth segmentation masks by downsampling, by the computer, a training image of the set of training images through the multi-layer contraction convolutional neural network to generate an intermediate feature map,”); and generating the trained processing model by training the initial processing model using the plurality of training samples (Wang: ¶5: “generating, by the computer based on a loss function, an end loss based on a difference between the predictive segmentation mask and a ground truth segmentation mask corresponding to the training image; back-propagating, by the computer, the end loss through the full convolutional neural network; and minimizing, by the computer, the end loss by adjusting a set of training parameters of the fully convolutional neural network using gradient descent”) for the same reasons and motivations in above in Claim 13.
Regarding Claim 14, Kask, in view of Wang, further teaches teaches: the method of claim 1, wherein the trained processing model is configured to segment, based on the intermediate image, the target object from the initial image (Wang: ¶5: “generating, by the computer based on the first feature map and the second feature map, a predictive segmentation mask for the training image.”; the feature maps are consistent with the intermediate image and the segmentation mask is used to segment the original image) for the purpose of capturing necessary features in the final target image.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kask, in view of Wang, with the additional teachings of Wang in order to segment images based on the intermediate image. The motivation in doing so would lie in the segmentation of the initial image based on features necessary for identifying the target object. 
Regarding Claim 15, Kask, in view of Wang, further teaches: the method of claim 14, wherein the trained processing model includes a coarse segmentation network and a fine segmentation network (Wang ¶4: “This disclosure is directed to an enhanced convolutional neural network including a contraction neural network and an expansion neural network. These neural networks are connected in tandem and are enhanced using a coarse-to-fine architecture and densely connected convolutional module to extract auto-context features for more accurate and more efficient segmentation and object detection in digital images.”) for the purpose of processing and segmenting images more efficiently.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kask, in view of Wang, with the additional teachings of Wang in order to include a coarse and fine segmentation network. The motivation in doing so would lie in more accurate and efficient segmentation of images.
Regarding Claim 16, Kask, in view of Wang, further teaches: the method of claim 1, wherein the trained processing model is a trained V-Net neural network model (Wang: ¶52: “Segmentation of images and/or target object (e.g., lesion) detection may be performed by a computer using a model developed using deep neural network-based machine learning algorithms. For example, a model may be based on Fully Convolutional Network (FCN), Deep Convolutional Neural Networks (DCNN), U-net, or V-net.”) for the purpose of utilizing established network models.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kask, in view of Wang, with the additional teaching of Wang so that a V-Net neural network is used to segment images. The motivation in doing so would lie in the fact that established network models and algorithms are more reliable and efficient at segmenting images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Talwar et al. (US 2016/0163041 A1), Small et al. (US 2017/0039714 A1), Yan et al. (US 2017/0178307 A1), Knapp et al. (US 2015/0279034 A1), Wang et al. (US 2017/0337687 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHENJUN CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668